Citation Nr: 1627842	
Decision Date: 07/13/16    Archive Date: 07/22/16

DOCKET NO.  10-21 851	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for hypertension, to include as due to herbicide exposure and/or as secondary to service-connected disabilities. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

H. Hoeft


INTRODUCTION

The Veteran had active duty service from September 1965 to August 1968. 

This matter comes before the Board of Veterans' Appeal (Board) on appeal from a May 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which denied service connection for, inter alia, hypertension, and denied reopening a claim of entitlement to service connection for residuals of a right foot/ankle injury.  A notice of disagreement was received in November 2009, followed by the issuance of a statement of the case in February 2010, and a timely substantive appeal was received in April 2010. 

The claim was previously before the Board in November 2011, at which time the claim for service connection for a right foot/ankle injury was remanded for further development; in addition, the claim for service connection for hypertension was reopened and likewise remanded for further development.  

The Veteran testified before the undersigned in March 2012; a transcript of that proceeding has been associated with the claims file.

In January 2014, the Board remanded the claims for a right foot/ankle disability and hypertension for further development.  In a June 2014 rating decision, the RO granted service connection for residuals of a right foot/ankle injury.  This represents a total grant of benefits sought on appeal as to this issue and it is thus no longer before the Board. 

FINDINGS OF FACT

Hypertension did not manifest in service or within the one year presumptive period, and the most competent and probative evidence of record shows that current hypertension is unrelated to service or to a service-connected disability.  



CONCLUSION OF LAW

The criteria for entitlement to service connection for hypertension have not been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159. 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. Id. at 486. VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim. See Mayfield, 444 F.3d 1328; see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Here, the Veteran was sent a letter in October 2008 that fully addressed all notice elements and was issued prior to the initial RO decision in this matter.  Thus, the Board finds the duty to notify has been met and no further development is required with respect to the duty to notify.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant. See Bernard v. Brown, 4 Vet. App. 384 (1993). The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, his statements in support of the claim are of record.

As discussed below, pursuant to the Board's remand, a VA addendum opinion was obtained that is adequate and probative with regard to the claim for service connection for hypertension.

As will be discussed further, the Board finds that the April 2014 addendum opinion is sufficient, as it is predicated on consideration of the medical records in the Veteran's claims file, as well as specific examination findings and the Veteran's own contentions. Barr v. Nicholson, 21 Vet. App. 303 (2007) (When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

With respect to the 2012 Board hearing, in Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the hearing officer who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the 2012 Board hearing, the undersigned VLJ fully explained the issue involved.  In addition, the VLJ elicited information from the Veteran regarding his service and his hypertension disability.  A review of the record reveals no assertion, by the Veteran or his representative, that VA or the VLJ failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any other prejudice in the conduct of the Board hearing.  Moreover, the Veteran and his representative demonstrated actual knowledge of the elements and evidence necessary to substantiate the claim, as evident in the provided testimony.  As such, the VLJ complied with the duties set forth in Bryant, and the Board can adjudicate the claim based on the current record.

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.

Service Connection - Applicable Law and Regulations 

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the current disability and an in-service precipitating disease, injury or event. Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).  Consistent with this framework, service connection is warranted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). 

In addition to the general service connection principles noted above, veterans with 90 days or more of active service during a war period or after December 31, 1946, certain chronic diseases, including hypertension, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service. 38 U.S.C.A. §§ 1101(3), 1112(a)(1), 1113; 38 C.F.R. §§ 3.307(a), 3.309(a).  Pursuant to 38 C.F.R. § 3.303(b), where a chronic disease is shown as such in service, subsequent manifestations of the same chronic disease are generally service connected.  If a chronic disease is noted in service but chronicity in service is not adequately supported, a showing of continuity of symptomatology after separation is required.  Entitlement to service connection based on chronicity or continuity of symptomatology pursuant to 38 C.F.R. § 3.303(b) applies only when the disability for which the Veteran is claiming compensation is due to a disease enumerated on the list of chronic diseases in 38 U.S.C.A. § 1101(3) or 38 C.F.R. § 3.309(a). Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Secondary service connection may be established for a disability that is either (a) caused by or (b) aggravated by a service-connected disability. See 38 C.F.R. § 3.310(a)-(b); see also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

VA laws and regulations provide that, if a veteran was exposed to Agent Orange during service, certain listed diseases are presumptively service-connected. 38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.309(e).  A veteran who "served in the Republic of Vietnam" between January 9, 1962 and May 7, 1975 is presumed to have been exposed during such service to Agent Orange. 38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii). 

VA regulations define hypertension as diastolic blood pressure as predominantly 90mm. or greater, and isolated systolic hypertension as systolic blood pressure predominantly 160mm. or greater with a diastolic blood pressure of less than 90mm. 38 C.F.R. § 4.104, Diagnostic Code 7101, Note 1 (2015).  Hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.

Factual Background

Service treatment records are silent as to complaints, treatment, or diagnoses referable to high blood pressure and/or hypertension.  The August 1968 separation examination reflected a blood pressure reading of 126/80, and the Veteran denied current/past high blood pressure on the contemporaneous Report of Medical History. 

Following service, the Veteran underwent a VA examination in July 1988; he made no complaints referable to hypertension/high blood pressure at that time.  A blood pressure reading of 120/92 was recorded and no objective findings of hypertension were notated.  Private treatment records dated in 1992 are the first medical records to confirm an essential hypertension diagnosis.  Private and VA records reflect that diabetes mellitus, type II, was formally diagnosed in approximately 2003, while coronary artery disease was formally diagnosed in approximately 2005. 

The Veteran underwent VA diabetes examinations in September 2010 and April 2011, at which time the examiners noted that hypertension was not a complication of the service-connected diabetes. (Emphasis added).  In December 2012, a VA examiner opined that hypertension was less likely than not due to the service-connected condition of diabetes mellitus.  He reasoned that the Veteran was diagnosed with hypertension in approximately 1998 and did not receive a diabetes mellitus diagnosis until around 2003.  In an April 2014 addendum VA opinion, the examiner, the examiner opined that the Veteran's hypertension was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  The examiner explained that the Veteran's blood pressure in-service was normal, and that he was not diagnosed until 1992.  With respect to secondary service connection, the examiner opined that hypertension was less likely than not proximately due to, or the result of the service-connected diabetes mellitus or coronary artery disease.  The examiner reasoned that the Veteran has had hypertension since the 1990's and was diagnosed with diabetes mellitus, type II, around 2003; the Veteran also did not have any renal artery stenosis to cause hypertension.  And, finally, the examiner stated that hypertension was not aggravated by diabetes mellitus since the baseline blood pressure in July 1997 was 160/90 and current readings were 135/71, 120/72, 125/66.  

The Veteran provided testimony before the undersigned in March 2012; at that time, he stated that he was unable to recall exactly when his hypertension started, but approximated an onset of 1978 or 1979.  He denied ever being diagnosed with hypertension in-service.  In other lay statements of record, the Veteran and his wife have reiterated their belief that the Veteran's hypertension is the result of Agent Orange exposure. 

Analysis 

The Veteran primarily contends that his hypertension is the result of Agent Orange exposure (see initial claim); alternatively, he asserts that it is secondary to service-connected diabetes mellitus and/or coronary artery disease.

As a preliminary matter, service personnel records confirm that the Veteran served in Vietnam; he is therefore presumed to have been exposed to Agent Orange. Hypertension is not, however, on the list of diseases associated with herbicide exposure and Note 3 to 38 C.F.R. § 3.309(e) provides that ischemic heart disease, which is on the list of such diseases, does not include hypertension.  Although the Veteran is thus not entitled to service connection on a presumptive basis under these provisions, he may nevertheless show that herbicide exposure actually caused his hypertension. See 38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d)(the availability of service connection on a presumptive basis does not preclude consideration of service connection on a direct basis); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994) (Radiation Compensation Act does not preclude a veteran from establishing service connection with proof of actual direct causation).

As noted above, in this case, there is no evidence of hypertension or high blood pressure in the service treatment records or for many years thereafter, and the subsequent medical and lay evidence reflect does not reflect the clinical onset of hypertension until at least 1992.  Moreover, there was no indication of symptoms within service or the one year presumptive period that were early manifestations of the subsequently diagnosed hypertension. See 38 C.F.R. § 3.307(c); Traut v. Brown, 6 Vet. App. 495 (1994) (establishing service connection on a presumptive basis does not require that a chronic disease be diagnosed within the applicable time period; rather, symptoms that manifest within this time period may subsequently be determined to have been early manifestations of a chronic disease).  

In this regard, STRs reflect normal blood pressure readings during service and at the time of separation, and the Veteran expressly denied current/past high blood pressure on the separation Report of Medical History.  Following service, a July 1988 VA examination report noted a normal blood pressure reading, and there were no contemporaneous complaints/findings of hypertension - either objectively, or subjectively.  The post-service medical record shows hypertension was first formally diagnosed in 1992, which is more than 14 years after separation from service.  The Board recognizes that the Veteran testified to having high blood pressure as early as 1978 or 1979 - however, even if the Board accepts his statements in this regard to be competent and credible, this is still at least a decade removed from service. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical documentation of a claimed disability is one factor to consider as evidence against a claim of service connection); Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006) (the Board may weigh the absence of contemporaneous medical evidence in service as one factor in determining credibility of lay evidence, but the Board cannot determine that lay evidence of onset of symptoms in service lacks credibility merely because it is unaccompanied by contemporaneous service treatment/medical record evidence).

Moreover, the medical opinion of record addressing the issue of nexus is against the claim for service connection.  Indeed, the April 2014 VA examiner found that that the Veteran's hypertension was not related to service.  The examiner reviewed the Veteran's STRs and post-service medical history, and provided rationale for her opinion.  There are no medical opinions of record to the contrary.  For these reasons, the Board finds the April 2014 VA opinion to be highly probative as to the issue of nexus. 

Based on the above, there is, thus, no basis for a finding of entitlement to service connection for hypertension based on onset in service, manifestation within the one year presumptive period, or continuity of symptomatology.  

The Board further finds that there is no basis for a finding of entitlement to service connection for hypertension on a secondary basis. See 38 C.F.R. § 3.310.  In this regard, the September 2010 and April 2011 VA examiners expressly found that hypertension was not a complication of the service-connected diabetes, while the April 2014 VA found that hypertension was not proximately due to the service-connection conditions, nor was it aggravated by the service-connected diabetes.  In reaching this conclusion, the examiner again reviewed the Veteran's STRs, the pertinent post-service medical history, and provided a rationale for her opinion. 

The Board finds that the above opinion was adequate and substantially complied with the Board's remand instructions. See Donnellan v. Shinseki, 24 Vet. App. 167 (2010) ("It is substantial compliance, not absolute compliance, that is required" under Stegall)(citing Dyment v. West, 13 Vet. App. 141 (1999)).  Substantial compliance with the terms of a remand is shown when the Secretary's actions "resolve the issue that required the remand order." D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment, 13 Vet. App. at 146-4.  Here, the April 2014 opinion largely resolved the issues that required the remand order.  The opinion essentially found that the Veteran's service connected diabetes mellitus did not likely cause or aggravate his hypertension.  The April 2014 opinion accurately indicated that the Veteran had not been diagnosed with hypertension until 1992; that diabetes was diagnosed in 2003; that there was no renal artery stenosis to cause hypertension; and that there was no aggravation due to a comparison of baseline blood pressure reading and current blood pressure readings.  This opinion is entitled to some probative weight.  There is no contrary medical opinion in the evidence of record, and no other competent medical evidence to suggest that the Veteran's hypertension is caused or aggravated by his service-connected hypertension and/or coronary artery disease. 

The Board must also consider the lay statements of the Veteran.  The Veteran is competent to report a contemporaneous medical diagnosis and attest to symptoms related to his high blood pressure. See Jandreau v. Nicholson, 492 F.3d 1372   (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  The Board finds the specific and mostly normal blood pressure readings for many years post service to be of greater probative weight than the Veteran's later statements indicating symptoms and diagnoses of hypertension.

In addition, to the extent that the Veteran contends that his hypertension is related to service, or to a service-connected disability, such determination is an internal medical process which extends beyond an immediately observable cause-and-effect relationship that is of the type that the courts have found to be beyond the competence of lay witnesses. Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); Jandreau, 492 F.3d at 1377, n. 4 ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  The Veteran's statements are therefore not competent in this regard.  To the extent that they are competent, the Board finds that the probative opinion of the April 2014 examiner is of greater probative weight than the lay statements of the Veteran. 

Lastly, the Board additionally notes that the VA has recognized that there is limited or suggestive evidence of an association between hypertension and Agent Orange exposure. See Determinations Concerning Illnesses Discussed in National Academy of Sciences Report: Veterans and Agent Orange: Update 2012, 79 Fed. Reg. 20308, 20309-10 (Apr. 11, 2014).  As noted above, the Veteran has variously asserted that his hypertension is related to Agent Orange exposure in-service.  However, as discussed in detail above, the Board finds that the April 2014 VA examiner's opinion of a lack of a relationship between hypertension and service (which would include presumed Agent Orange exposure) is of greater probative weight than the Veteran's lay statements or the more general, limited or suggestive evidence of an association between hypertension and Agent Orange exposure.

In summary, the weight of the evidence is thus against manifestation of hypertension in service, within the one year presumptive period, and is against a relationship between hypertension and service, either on a continuity of symptomatology basis or otherwise.  Accordingly, the preponderance of the evidence is against the claim of entitlement to service connection for hypertension. The benefit of the doubt doctrine is therefore not for application and the claim must be denied. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 





ORDER

Service connection for hypertension is denied. 



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


